          CASE 0:18-cv-03405-PAM-KMM Doc. 130 Filed 12/11/20 Page 1 of 5



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Janet Smith, Debra Thorne, Sonja Lindley, and Civ. No. 18-3405 (PAM/KMM)
Pamela Kaberline, on behalf of themselves and
all others similarly situated,
                       Plaintiffs,
v.
U.S. Bancorp, the Employee               Benefits
Committee, and John/Jane Does 1-5,                   CLASS ACTION
                       Defendants.



                AMENDED DECLARATION OF MARK BOYKO IN
              SUPPORT OF MEMORANDUM OF LAW IN SUPPORT
                  OF MOTION FOR CLASS CERTIFICATION


I, Mark G. Boyko, declare as follows:

     1.        I make this Declaration of my own personal knowledge, and if called as a

witness, I would and could testify competently to the matters stated herein.

     2.        I am a partner of the law firm Bailey & Glasser LLP.

     3.        I have been actively involved in this lawsuit from the beginning of the

investigation to the present.

     4.        Bailey & Glasser attorneys have been actively involved in all stages of this

lawsuit, including but not limited to investigating and preparing the Complaint,

successfully defending against Defendants’ Motion to Dismiss, producing and reviewing

discovery, taking and defending deposition, appearing in court, conferring with experts,

and preparing the instant motion for certification of a class.
          CASE 0:18-cv-03405-PAM-KMM Doc. 130 Filed 12/11/20 Page 2 of 5




     5.        I have been working on ERISA class actions since 2007. My partner,
Gregory Y. Porter, has been working on class actions since 1998. He and I have served
together as lead or co-lead counsel for plaintiffs in many important ERISA cases,
including Intel v. Sulyma. 140 S. Ct. 768 (2020) (prudence and diversification of certain
options in a 401(k) plan), Bekker v. Neuberger Berman Plan Inv. Comm., No. 16-6123
(S.D.N.Y) ($17 million settlement in class action concerning the prudence of one
proprietary fund in a 401(k) plan), Cryer v. Franklin Resources, Inc., No. 16-4265 (N.D.
Cal.) ($26.9 million settlement in class action concerning the prudence and loyalty of
offering proprietary investments in a 401(k) plan), Leber v. Citigroup 401(k) Plan Inv.
Comm., No. 07-9329 (S.D.N.Y.) (class settlement concerning prudence and fees of
certain plan investment options), Schultz v. Edward D. Jones & Co., L.P., No. 16-cv-
1346 (E.D.Mo) (same).
     6.        I have additional experience in comparable cases including Krueger v.
Ameriprise Fin., No. 11-2781 (D. Minn.) ($27 million settlement of class action
concerning the prudence of certain options in 401(k) Plan), Spano v. The Boeing Co.,
No. 06-743 ($57 million settlement of class action concerning the prudence and
diversification of a 401(k) plan); Tibble v. Edison, Int’l, 135 S.Ct. 1823 (2015)
(settlement after trial of case concerning prudence of certain 401(k) Plan investments;
Tussey v. ABB, Inc., No. 06-4305 (W.D.Mo.) (same). In total, my ERISA class actions
have resulted in over $435 million in judgments and settlements on behalf of 401(k)
plans across the country.
     7.        Mr. Porter also has direct experience in cases involving complex financial
products and services and fiduciary decision making about investments. See Diebold v.
Northern Trust, No. 09-1934 (N.D. Ill.) ($34 million cash settlement in 2015); Anderson
v. Principal Life Ins. Co., No. 15-0119 (S.D. Iowa) ($3 million cash and $8.5 million in
prospective relief in 2015); Glass Dimensions, Inc. v. State Street Bank & Trust Co., No.
10-10588 (D. Mass.) ($10 million cash settlement in 2014); In re CMS Energy ERISA
                                             2
          CASE 0:18-cv-03405-PAM-KMM Doc. 130 Filed 12/11/20 Page 3 of 5




Litig., No. 02-CV-72834 (E.D. Mich.) ($28 million recovered); Sherrill v. Federal-
Mogul Corp. Retirement Programs Committee, No. 04-CV-72949 (E.D. Mich.) ($14
million recovered); Bilewicz v. FMR LLC, No. 13-10636 (D. Mass.) ($12 million cash
and substantial prospective relief in 2014); Figas v. Wells Fargo, No. 08-04546 (D.
Minn.) ($17.5 million settlement in 2011). All of the cases listed above were about
retirement plan fiduciaries making imprudent investment decisions. The Northern Trust
and Glass Dimensions cases involved complex securities lending transactions involving
hundreds of retirement plans. In those cases, Mr. Porter was the chief architect of the
complaints, led the expert discovery for the plaintiffs, and successfully argued several
key motions. In December of 2016, he led a team of lawyers in an ERISA case that
resulted in a $30 million judgment. Halldorson v. Wilmington Trust Ret. & Inst’l
Services Co., No. 15-1494 (E.D. Va.).
     8.        Mr. Porter has also represented defendants in complex ERISA cases. He
was part of the defense trial team in an ERISA class action against Prudential Life
Insurance Company, which resulted in a verdict for the defendants. See Dupree v. The
Prudential Ins. Co. of Am., No. 99-8337, 2007 WL 2263892 (S.D. Fla. Aug. 7, 2007). In
addition, he represented defendants in several of the earliest cases involving imprudent
investments in employer stock, including Koch v. Dwyer, No. 98-5519 (S.D.N.Y.); Tittle
v. Enron, No. 01-3913 (S.D. Tex.); and Rankin v. Rots, No. 02-CV-71045 (E.D. Mich.).
     9.        In addition, Ryan T. Jenny is a partner at Bailey & Glasser who joined the
firm after more than fifteen years representing ERISA defendants while at large
corporate firms in the District of Columbia and New York. Mr. Jenny represented
defendants in many fiduciary duty actions involving employee benefit plan investment
in employer stock, such as Crowley v. Corning, Inc., 02-CV-6172 (W.D.N.Y.);
Holtzscher v. Dynegy, Inc., No. H-05-3293 (S.D. Tex.); Crocker v. KV Pharm. Co., No.
09-cv-198 (E.D. Mo.); In re BP p.l.c. ERISA Litig., MDL No. 10-md-2185 (S.D. Tex.);
and Knight v. Lavine, 12-CV-611 (E.D. Va.), as well as in actions involving various
                                             3
          CASE 0:18-cv-03405-PAM-KMM Doc. 130 Filed 12/11/20 Page 4 of 5




other ERISA fee, funding and fiduciary issues, such as Alexander-Jones v. Wal-Mart
Stores, Inc., No. C 10-03005 (N.D. Cal.); In re Honda of Am. Mfg., No. 08-cv-1059
(S.D. Ohio); and Sara Lee Corp. v. American Bakers Ass’n Ret. Plan, No. 06-cv-819
(D.D.C.).
   10.         Plaintiffs’ counsel has retained an expert, Mitchell I. Serota, to review the
Plan’s records and render certain opinions related to the calculation of benefits. Mr.
Serota has reviewed the Plan’s records and estimates that over a thousand participants
had their early retirement benefits reduced by the ECFs in Part B during the Class
Period.
   11.         Attached hereto as Exhibit 1 is a true and correct copy of the U.S. Bancorp
Pension Plan (2002 Reinstatement), Bates Nos. DEF_00000159 to DEF_00000276.
   12.         Attached hereto as Exhibit 2 is a true and correct copy of excerpts of the
Deposition Transcript of Kate Edison taken on October 7, 2020.
   13.         Attached hereto as Exhibit 3 is a true and correct copy of the redacted
Declaration of Mitchell I. Serota dated November 2, 2020, and attached as Exhibit 13 is
a true and correct copy of the redacted Declaration of Mitchell I Serota dated December
8, 2020.
   14.         Attached hereto as Exhibit 4 is a true and correct copy of the January 2017
U.S. Bank Pension Plan Summary Plan Description, Bates Nos. DEF_00000907 to
DEF_00000941.
   15.         Attached hereto as Exhibit 5 is a true and correct copy of the U.S. Bank
2010 Cash Balance Plan, Bates Nos. DEF_00000359 to DEF_00000466.
   16.         Attached hereto as Exhibit 6 is a true and correct copy of the U.S. Bank
Pension Plan (2016 Restatement).
   17.         Attached hereto as Exhibit 7 are excerpts from the deposition of Debra
Thorne taken on October 9, 2020.


                                              4
          CASE 0:18-cv-03405-PAM-KMM Doc. 130 Filed 12/11/20 Page 5 of 5




    18.        Attached hereto as Exhibit 8 are excerpts from the deposition of Pamela
Kaberline taken on October 6, 2020.
    19.        Attached hereto as Exhibit 9 is are excerpts from the deposition of Sonja
Lindley taken on October 15, 2020.
    20.        Attached hereto as Exhibit 10 are biographies of Izard, Kindall & Raabe
LLP and certain of its attorneys.
    21.        Attached hereto as Exhibit 11 are biographies of Bailey Glasser, LLP and
certain of its attorneys.
    22.        Attached hereto as Exhibit 12 are biographies of Gustafson Gluek PLLC
and certain of its attorneys.
    23.        Together, these firms have prosecuted the case to date, conducting
extensive research in actuarial science as well as understanding the highly technical
statutory and regulatory landscape.
    24.        The proposed Class Counsel have consulted with Ms. Thorne, Ms. Lindley
and Ms. Kaberline, crafted the complaint, opposed the Motion to Dismiss, conducted
discovery, negotiated litigation issues with opposing counsel, and prepared this motion.
Class Counsel have also committed resources, including obtaining expert opinions,
reviewing document productions and taking and defending depositions.
       I declare, pursuant to 28 U.S.C. § 1746 and under penalty of perjury, that the
foregoing is true and correct to the best of my knowledge, information and belief.
       Executed this 11th day of December, 2020.




                                          _____________________________
                                          Mark G. Boyko



                                             5
